DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The receipt of the amended list of claims and Applicant’s response submitted 05/17/2021 is acknowledged. 
Status of claims:
Claims 1, 5-11 are pending in the application
Claims 2-4 are canceled
Claims 1 and 9 are currently amended
Status of the Office Action: Non-Final
______________________________________________________________________
	Applicant’s arguments submitted 05/17/2021 are found persuasive, the non-final rejection submitted 02/16/2021 is withdrawn and new grounds of rejection is hereby presented.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., EP 2982367B1 (International Publication Number WO 2014/163400 dated 09.10.2014) (hereinafter Lee) in view of Wang et al., CN Publication 106560176 A; published 2017-04-12 (hereinafter Wang) and further in view of Lee et al., US 7399486 (hereinafter Lee1). 
	Regarding claim 1, Lee teaches a sustained-release preparation for parenteral administration for donepezil [0007] having stable drug-releasing property for a long time by preparing donepezil as microspheres along with a biocompatible polymer and a controlled release agent. The biodegradable, biocompatible polymer is poly(lactide-co-glycolide), polylactide, polyglycolide, polycaprolactone,gelatin, hyaluronate or mixtures thereof; wherein the donepezil constitute an amount within the range recited in the claim of between 20% and 40% by weight (see table 2 [0048]. The reference generally teaches donepezil in an amount of 15% or more by weight of the microspheres [claim 1, 0008 and 0009]. Regarding instant claim 2, the reference teaches that the intrinsic viscosity of 0.5 to 1.9 dL/g; this range overlaps with the range recited in claim 2 [claim 2 and 0009]. Regarding instant claim 3, Lee states that the microspheres were sieved in sieves having 25 µm and 150 µm sizes [0022, 0027 and Examples 8 and 9]. 
critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). “[A] prima facie case of obviousness arises when the ranges of a claimed composition overlap the ranges disclosed in the prior art. Even without complete overlap of the claimed range and the prior art range, a minor difference shows a prima facie case of obviousness.” In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005). The Office has established an overlap between the claim ranges of all time periods and those of the cited prior art except for 1.7% less release in the first hour only, this would be sufficient to establish a prima facie case of obviousness. Applicant has to rebut the Office’s prima facie case of obviousness by a preponderance of the evidence. 
The reference did not teach the span value of the microspheres recited currently in claim 1.
Wang teaches an invention relates to Breviscapinun nanocrystal long-acting slow-release particles and preparation method thereof (abstract and claim 1). Thus, the drug is loaded into a microsphere having uniform particle sizes ([0027] and claim 1, see highlighted text). The microsphere comprise polylactic acid based polymer wherein the polylactic acid base polymer is one of PLLA or PLGA or more than one combination 20-60 μm, preferably average grain diameter is 30-45 μm, and preferred average grain diameter is 35-40 μm, and less than 0.4, preferred span value is less than span value 0.3, further span value is less than 0.2, and further span value is less than 0.1 (claim 4, see highlighted text). The diameter ranges and the span values are overlapping or within the ranges recited in claim 1.  
A person having ordinary skill in the art would have been motivated to follow the guidance of ensuring a lower span value as taught by Wang having the value of 0.4 or less to modify the disclosure taught by Lee having sustained-release for donepezil and having stable drug-releasing property for a long time by preparing donepezil as microspheres along with a biocompatible polymer based on biodegradable, biocompatible lactide polymer because Wang states that by controlling the average particle size and span value of scutellarin nano-crystalline long-acting sustained-release particles, the drug loading of the formulation can be further ensured, and the sustained-release effect and release rate of the formulation can be uniform and stable, thereby achieving the technical effects of the present invention ([0028], see highlighted text).

Lee1 teaches a method for preparing mixed formulation of sustained release microspheres with different compositions by a continuous one-step process by continuously introducing the mixed fluids into a dryer from the two or more different fluids for preparation of sustained release microspheres containing a biodegradable polymer, a drug, an additive and a solvent with different types of contents or both of the components (abstract and claim 1). The reference teaches that the term “biodegradable polymer, as used in the reference, includes polylactide (PLA), polyglycolide (PGA) or their copolymer, poly(lactide-co-glycolide) (PLGA) among others (col. 4, lines 16-21 and claim 8). The two or more fluids of which the composition, quantity or both of one or more component are different from each other; and discloses that microspheres may be prepared by varying the type, concentration, etc. of the biodegradable polymer (see col.  2, lines 53-59, col. 3, lines 1-8 and col. 4, lines 5-15). Similarly, the reference teaches that the mixed formulation of sustained release microspheres with different compositions is prepared by a continuous one-step process by Suspending or emulsifying a drug to be encapsulated at same or different concentrations in Solutions of biodegradable polymers of different types or solutions of an identical biodegradable polymer of different concentrations (col. 5, lines 60-66). Thus, since different concentrations makes different viscosities, the limitation is properly met. 
. 
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Wang's teaching of the span value or the average grain diameter of Breviscapinun nanocrystal particles is irrelevant because the claimed invention is specifically directed to Donepezil microspheres. A particular span value and/or an average grain diameter are specifically chosen based on a type of drug to be loaded for sustained-release. That said, Wang's span value was determined specifically for the release of Breviscapinun particles, rather than for Donepezil particles. There lacks any reasonable expectation of success that modifying the disclosure taught by 
However, in response to applicant's argument that “the span value or the average grain diameter of Breviscapinun nanocrystal particles is irrelevant because the claimed invention is specifically directed to Donepezil microspheres”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, the Wang reference is cited solely for the teaching of a narrow particle distribution is known in the art.  More significantly, Travers is cited herein as a reference of interest to support the Examiner’s position herein (this is not a new rejection).  Travers teaches a method for preparing particle having a narrow particle size distribution is desired for a wide variety of active agents including donepezil.  Further, one of ordinary skill in the art would appreciate the teaching in the Wang reference with the expectation to obtain a composition having a sustained release property useful for the delivery of active agent in view of a narrow particle size distribution.
Applicant argues that donepezil microspheres of the present invention with 1.2 or less of span value (which means a uniform particle distribution) can be administered in a more accurate amount with smaller deviation than the non-uniform microspheres (i.e. higher span value) at the time of injection. The size distribution diagram or span value of the donepezil microspheres of the present invention is preferably 1.2 or less. The present invention has excellent injectability and the property to maintain donepezil at effective concentrations for a long time. In order to maintain the effective concentration of donepezil for a long period of time by one time administration, the dosage of microspheres should increase. Thus, the injectability of sustained-release microspheres is very important when applied to patients.
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., injection donepezil) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least the above reasons, the rejection of record is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/SUSAN T TRAN/Primary Examiner, Art Unit 1615